Judgment unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: In this proceeding to fix the fair value of petitioner’s stock pursuant to Business Corporation Law § 1118 (a), the court erred in limiting the time period for which sales tax liability will be taken into account to the date of Edwin Maier’s death. The appropriate date is the valuation date of June 21, 1982, and the judgment is so amended. It is further amended to reflect the parties’ stipulation that interest on the unpaid balance shall be at the annual rate of 10%. (Appeal from judgment of Supreme Court, Erie County, Kuszynski, J. —value of stock.) Present — Dillon, P. J., Doerr, Denman, Boomer and Pine, JJ.